—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lisa, J.), rendered August 31, 1995, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in denying suppression of a packet of cocaine which was removed by the police from a flower pot about a foot from where the defendant was seated outside a building. There was no evidence that the defendant had any proprietary or possessory interest in the flower pot, or that he lived in or owned the building to which the flower pot was attached. Since the defendant did not have a legitimate expectation of privacy in the area searched, the Supreme Court properly concluded that he lacked standing to contest the search (see, People v Ramirez-Portoreal, 88 NY2d 99, 108-109, 112). Altman, J. P., Friedmann, Goldstein and Luciano, JJ., concur.